Citation Nr: 9921872	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  99-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
the recovery of an overpayment of educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, in the calculated amount of $4033.09.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran has reported active military service from 
November 1972 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran is not represented in 
connection with his appeal.


REMAND

This appeal involves the veteran's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of educational benefits paid pursuant to Chapter 
30, Title 38, United States Code.  The Committee denied the 
waiver request as untimely, and the present appeal ensued. 

Review of the claims file shows that copies of certain VA 
communications referred to in connection with notification of 
the debt are not of record.  A recent bulletin issued by VA's 
Office of Financial Policy, dated May 14, 1999, sets forth 
certain actions to be accomplished regard to any waiver 
decision involving a debt under the jurisdiction of VA's Debt 
Management Center (DMC) where timeliness of the waiver 
request is at issue.  The DMC will associate certain pieces 
of information in the appellant's waiver file, including a 
written declaration as to the date of notice; a computer 
print-out screen indicating the notice dispatch; a copy of 
the VA form letter sent to the debtor; and a copy of the 
debtor's response.  OF BULLETIN 99.GC1.04.  A copy of the 
referenced Bulletin is attached to this remand.

In light of the foregoing, and in order to ensure that due 
process requirements are fully satisfied, this case is hereby 
REMANDED for the following actions:

1.  The Committee should contact VA's 
Debt Management Center and ensure that 
the development outlined in the May 14, 
1999, OF BULLETIN 99.GC1.04 is 
accomplished and that the claims file is 
properly documented. 

2.  After completion of all of the 
foregoing, the Committee should then 
review the expanded record.  The RO 
should determine whether the veteran's 
request for a waiver of recovery of an 
overpayment of Chapter 30 benefits was 
timely.  If so, after undertaking any 
necessary development regarding the 
veteran's financial status, the Committee 
should determine whether the debt should 
be waived. 

3.  Unless the debt request is found to 
be timely and recovery of the debt 
waived, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The purpose of this remand is to ensure due process of law.  
The veteran is free to submit additional evidence and 
argument in connection with his appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


